PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/668,472
Filing Date: 25 Mar 2015
Appellant(s): Liu et al.



__________________
Fei Shen, Reg. No. 68,520
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 9, 2020.

 

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 5, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 10-13, 22-25, 28, 33-35 and 38-50 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Wang (US 2011/0269492).
Regarding claim 1, Wang discloses a control channel detection method according to a plurality of control channel resource sets configured on a carrier for a user equipment (UE) (Wang, Fig. 6B, control regions [resource sets] 622a, 622b, 622c; Figs. 9-11, Independent search space on PDCCH1 918 includes search spaces [intervals] 950, 952, 954, search space on PDCCH1 1018 includes search spaces [intervals] 1050, 1052, 1054), wherein
each of the control channel resource sets comprises at least one physical resource block (Wang, Figs. 5A, 5B; paragraph [0026], lines 15-18, multiple resource blocks (RBs) having multiple resource elements (REs); paragraphs [0044]-[0045]), each of the physical resource block comprising multiple control channel elements, and control channel elements being numbered independently per control 
a total number of the plurality of control channel resource sets is k(c) (Wang, paragraph [0047], total possible number of transmission mode search spaces is based on the number of transmission modes; paragraph [0058]; paragraph [0071], carrier index for each of the UE’s CC), and 
wherein the control channel detection method  comprises: 
determining, by the UE, based on a value of j, a characteristic parameter C'(j) such that a different value of j maps to a different value of C'(j), wherein j is an index number for a control channel resource set in the plurality of control channel resource sets, and is an integer greater or equal to 0 and less than or equal to k(c)-1 (Wang, paragraph [0024], lines 1-4, UE; paragraph [0051], Eqn. 3; paragraph [0061], Eqn. 4, paragraph [0066], Eqn.5, search spaces are distinguished by f(Tc,m), f(CI, Tc,m), f(CI, Tc,m,S) in Eqn’s 3-5; the Examiner interprets that C'(j) can be determined for each of those functions f() where j is CI, Tc,m,, S or a combination thereof, for example, C'(j)= [A (1 + f(CI, Tc,m)/Yk-1)], and that the calculation is performed for multiple different transmission modes for each carrier as discussed in paragraphs [0047]-[0048], [0063] to [0065], and f(CI, Tc,m) for example is a function of the transmission mode Tc,m and carrier index CI for each CC) 
determining, by the user equipment (Wang, paragraph [0024], lines 1-4, UE), a search start point corresponding to the control channel resource set (Wang, Fig. 7B, top-left field starting address of search space; paragraph [0044], lines 1-10, Eqn. 1 for starting address of UE specific search space Sk is based on Yk; paragraph [0061], lines 5-7, Eqn’s 3-5 are based on Yk which is based on transmission mode c,m), based on the parameter C'(j) and a recursive function (Wang, paragraphs [0044]-[0045], Eqns. 1, 2, 3, 4, 5 for determining a starting address of a UE specific search space is based on Yk-1 [recursive function] and Y0 is based on Y-1=nRNTI [initial value]), 
determining, by the user equipment (Wang, paragraph [0024], lines 1-4, UE), the control channel search space (Wang, paragraph [0058]; Fig. 10, search spaces 1050, 1052, 1054) based on the search start point, an aggregation level of the control channel resource set, and/or a number of control channel candidates under the aggregation level (Wang, Fig. 7B; paragraph [0058]; Fig. 10 search spaces 1050, 1052, 1054 have starting points of x, s, v; aggregation levels of 2, 1, 4; and each has a number of candidates); and 
performing, by the user equipment (Wang, paragraph [0024], lines 1-4, UE), control channel detection in the search space (Wang, paragraphs [0057], [0058]); and, 
wherein the recursive function for determining the search start point corresponding to the control channel resource set in the time unit k is: 
Yk,j=(C'(j)Yk-1,j)mod D, j=0,1 . . . K(c)-1 , wherein D is a constant, and initial values of recursive functions corresponding to different control channels are the same (Wang, paragraph [0051], Eqn. 3; Eqn. 4; Eqn. 5, search spaces are distinguished by f(CI, Tc,m); the Examiner interprets that C'(j)= [A (1 + f(CI, Tc,m)/Yk-1)], which results in Eqn’s 3-5 being the same as the claimed equation above, and that the calculation is performed for multiple different transmission modes for each carrier as discussed in paragraphs [0063] to [0065]).
Regarding claim 10
Regarding claim 11, Wang discloses the method according to claim 10, wherein, in different control channel types, the number of control channel candidates of the control channel search space in each control channel resource set is determined in different manners (Fig. 7B, common Space, UE Specific Space).
Regarding claim 12, Wang discloses the method according to claim 10, wherein different control channel types are attributable to any one of the following groups: 
control channels of a normal subframe and control channels of a multimedia broadcast multicast service single-frequency network subframe; 
semi-statically scheduled control channels and dynamically scheduled control channels; 
control channels detected in a common search space and control channels detected in a UE-specific search space (Fig. 7B, common Space, UE Specific Space); 
control channels of uplink scheduling signaling and control channels of downlink scheduling signaling; 
control channels of centralized transmission and control channels of discrete transmission; 
control channels of different downlink control information (DCI); 
control channels of subframes of different cyclic prefixes; control channels of different special subframe types; 
control channels transmitted in physical resource pairs (PRB pairs) with different numbers of available resource elements (REs); 
control channels transmitted by control channel elements that comprise different numbers of resource element groups; and 
control channels of different carriers.
Regarding claim 13, Wang discloses a control channel transmission method according to a plurality of control channel resource sets configured on a carrier for a user equipment (UE) (Wang, Fig. 
each of the control channel resource sets comprises at least one physical resource block (Wang, Fig. 5; paragraph [0026], lines 15-18, RBs; paragraphs [0044]-[0045]), each of the physical resource block comprising multiple control channel elements ), and control channel elements being numbered independently per control channel resource set (Wang, Fig. 6B, ; Figs. 9-11, Independent search space on PDCCH1 918 includes search spaces [intervals] 950, 952, 954, search space on PDCCH1 1018 includes search spaces [intervals] 1050, 1052, 10594), 
a total number of the plurality of control channel resource sets is k(c) (Wang, paragraph [0058]; paragraph [0071], carrier index for each of the UE’s CC), and 
wherein the control channel detection method  comprises: 
determining, by the base station (Wang, paragraph [0024]), based on a value of j, a characteristic parameter C'(j) such that a different value of j maps to a different value of C'(j), wherein j is an index number for a control channel resource set in the plurality of control channel resource sets, and is an integer greater or equal to 0 and less than or equal to k(c)-1 (Wang, paragraph [0051], Eqn. 3; Eqn. 4, search spaces are distinguished by f(CI, Tc,m); the Examiner interprets that C'(j)= [A (1 + f(CI, Tc,m)/Yk-1)], and that the calculation is performed for multiple different transmission modes for each carrier as discussed in paragraphs [0063] to [0065]; f(CI, Tc,m) is a function of the carrier index CI for each CC);
determining, by the base station (Wang, paragraph [0024]), a search start point corresponding to the control channel resource set (Wang, Fig. 7B, top-left field; paragraph [0044], lines 1-10, Eqn. 1; paragraph [0061], lines 5-7), based on the parameter C'(j) and a recursive function (Wang, paragraphs [0044]-[0045], Eqns. 1, 2, 3, 4 for determining a starting address of a UE specific search space is based on Yk-1 [recursive function] and Y0 is based on Y-1=nRNTI
determining, by the base station (paragraph [0024], lines 1-7),  control channel search space (paragraph [0058]; Fig. 10, search spaces 1050, 1052, 1064) based on the search start point, an aggregation level of the control channel resource set, and/or the number of control channel candidates under the aggregation level (Fig. 7B; paragraph [0058]; Fig. 10 search spaces 1050, 1052, 1064 have starting points of x, s, v; aggregation levels of 2, 1, 4; and each has a number of candidates); and 
mapping, by the base station (paragraph [0024], lines 1-7),  an enhanced control channel to the search space and sending the enhanced control channel (paragraphs [0037]); 
wherein the recursive function for determining the search start point corresponding to the control channel resource set in the time unit k is: 
Yk,j=(C'(j)Yk-1,j)mod D, j=0,1 . . . K(c)-1 
wherein D is a constant, and initial values of recursive functions corresponding to different control channels are the same (Wang, paragraph [0051], Eqn. 3; Eqn. 4, search spaces are distinguished by f(CI, Tc,m); the Examiner interprets that C'(j)= [A (1 + f(CI, Tc,m)/Yk-1)], and that the calculation is performed for multiple different transmission modes for each carrier as discussed in paragraphs [0063] to [0065]; paragraph [0071], carrier index for each of the UE’s CC).
Claims 22-24 are rejected under substantially the same rationale as claims 10-12, respectively.
Claims 25 and 28 are rejected under substantially the same rationale as claims 1 and 13, respectively.  Wang further discloses a processor, a transceiver, and a memory unit storing program instructions; wherein when executed by the processor, the program instructions enable the user equipment to perform the following steps (Wang, paragraph [0002], transceiver; paragraph [0074], program code, processor, memory).
Claims 33-35 are rejected under substantially the same rationale as claims 10-12, respectively.
Claims 38-40
Regarding claim 41, Wang discloses the method according to claim 1, wherein the determining the control channel resource set that comprises the control channel search space comprises: determining a control channel resource set that comprises the control channel search space according to a subframe number (paragraphs [0044]-[0045], Eqns. 1, 2, 3, 4; Sk (L) , Yk , NCCE,k are determined according to the subframe number k).  
Regarding claim 42, Wang discloses the method according to claim 41, wherein determining the control channel resource set that comprises the control channel search space comprises: in N control channel resource sets configured by a higher layer (paragraphs [0044]-[0045], Eqns. 1, 2, 3, 4; NCCE,k is the total number of CCEs in the kth subframe), determining, according to the subframe number (paragraphs [0044]-[0045], Eqns. 1, 2, 3, 4; Sk (L) , Yk , NCCE,k are determined according to the subframe number k) that the control channel resource sets that comprise the control channel search space of a current subframe are M control channel resource sets among the control channel resource sets configured by the higher layer, wherein N is a positive integer greater than or equal to 1, and M is a positive integer greater than or equal to 1 and less than or equal to N (paragraphs [0044]-[0045], Eqns. 1, 2, 3, 4; Sk (L) , Yk , M(L) is the number of control channel candidates to monitor in a given search space; additionally, it would be inherent that the number of channel resource sets that comprise a search interval in  a subframe are less than or equal to the total number of channel resource sets in the subframe).  
Regarding claim 43, Wang discloses the method according to claim 1, wherein the initial values of the recursive function for determining the search start point corresponding to different control channel resource sets equal to an RNTI allocated by a base station to the UE. (paragraphs [0044]-[0045], Eqns. 1, 2, Y-1=nRNTI , nRNTI is the RNTI number assigned to a UE).
Claims 44-46 are rejected under substantially the same rationale as claims 41-43, respectively. 
Claims 47-48
Claims 49-50 are rejected under substantially the same rationale as claims 42-43, respectively. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang in view of Gaal et al. (US 2011/0228724).
Regarding claim 9, Wang discloses the method according to claim 1, with the characteristic parameter corresponding to the jth
Claim 21 is rejected under substantially the same rationale as claim 9.

(2) Response to Argument
Wang determines a search space start point of a control channel resource set in the same way as Applicant’s claims.
Wang discloses the claimed control channel resource set.
Applicant’s arguments for patentability rely on Applicant’s assertion that Wang does not disclose claimed phrase “control channel resource sets.”  However, this is incorrect.  Wang does disclose sets of resources in a portion of a PDCCH control channel that read on the “control channel resource set” in Applicant’s claims. 
Wang discloses in Fig. 6B, for example, that a PDCCH [control channel] portion of a component carrier 600a may include a plurality of distinct control regions 622a, 622b and 622c.  These control regions 622a, 622b and 622c are control channel resource sets.  Wang further discloses in Figs. 9-11, that a PDCCH [control channel] portion of a component carrier 600a may include transmission mode search spaces 950, 952 and 954 and 1050, 1052 and 1054, and 1150, 1152 and 1154.  These transmission mode search spaces 950, 952 954, 1050, 1052 1054, 1150, 1152 and 1054 are control channel resource sets.
Wang determine a search space start point in the same way as Applicant’s claims.
Applicant’s arguments for patentability also rely on Applicant’s assertion that Wang does not disclose claimed function for determining a search space start point based on a characteristic parameter C'(j).  However, Wang does disclose a function for determining a search space start point based on a characteristic parameter f(), which is expressed in different embodiments as f(Tc,m), f(CI, Tc,m), or f(CI, Tc,m
Applicant’s Specification discloses that a plurality of control channel search spaces/intervals are present in a PDCCH control channel (see paragraph [0014] of Applicant’s published Specification); and that each of the control channel search spaces/intervals has a start point that may be calculated using an equation such as Yk,j=(C'(j)Yk-1,j)mod D, j=0,1 . . . K(c)-1 , wherein D is a constant (see paragraph [0116] of Applicant’s Specification).  Paragraph [0116] of Applicant’s Specification discusses that the equation for a start point Yk,j is dependent on a parameter C'(j) which is described as a “characteristic parameter” that is an “offset value” relative to a reference point in the control channel.  Applicant’s Specification does not disclose any specific values for Applicant’s claimed C’(j) parameter and does not disclose any methods to obtain Applicant’s C’(j)  parameter.  Therefore, the scope of Applicant’s “characteristic parameter” C'(j) is very broad, and can be interpreted as any numerical value.
Paragraph [0116] of Applicant’s Specification discloses four versions of the equation to calculate a start point Yk,j.  In the first two versions of the equation, such as Yk,j=(A(Yk-1,j + C'(j))) mod D, the parameter C'(j) is an additive parameter, which means that a start point Yk,j is calculated by adding an offset parameter C'(j) to the previous start point Yk-1,j.  In the third and fourth versions of the equation, such as such as Yk,j=(C'(j)Yk-1,j)mod D, the parameter C'(j) is an multiplicative parameter, which means that a start point Yk,j is calculated by multiplying an offset parameter C'(j) times the previous start point Yk-1,j .  However, adding an offset parameter C'(j) [numerical value] to the previous start point Yk-1,j is the same mathematical operation as multiplying an offset parameter C'(j) [numerical value] times the previous start point Yk-1,j
Applicant’s claims recite the fourth version of the equation from paragraph [0116], “Yk,j=(C'(j)Yk-1,j) mod D”, in which Applicant’s C’(j)  parameter is a multiplicative parameter.  However, as discussed above, the characteristic multiplicative factor parameter C’(j) in Applicant’s claims is, therefore, interpreted to simply mean that an start point is used that is offset from a prior resource set start point.
Wang discloses, in paragraphs [0051], [0061] and [0066], (Eqn. 3; Eqn. 4; Eqn. 5), that search space start points are calculated based on the start point of a previous search space by using the equation Yk,j=(A(Yk-1 + f() ) ) mod D; where f() is a characteristic parameter.  Eqns. 3-5 of Wang specify different factors on which the characteristic parameters f(Tc,m), f(CI, Tc,m) or f(CI, Tc,m,S) may be based.  Wang’s Eqns. 3-5 is the same equation that is disclose in paragraph [0116] of Applicant’s Specification as the second, additive version of the equation.  In Wang, the offset parameter is represented by the term f(), while in Applicant’s Specification, the offset parameter is represented by the term C’(j).  
The offset parameter [numerical value] f() in Wangs Eqns. 3-5 can be algebraically manipulated to be expressed as the offset parameter [numerical value] C’(j) in Applicant’s claimed version of the equation.  
Wang discloses, in paragraph 0051, equation 3, that:  
            
                
                    
                        Y
                    
                    
                        k
                    
                
                =
                [
                A
                *
                
                    
                        
                            
                                Y
                            
                            
                                k
                                -
                                1
                            
                        
                        +
                        f
                        
                            
                                
                                    
                                        T
                                    
                                    
                                        c
                                        ,
                                        m
                                    
                                
                            
                        
                    
                
                m
                o
                d
                 
                D
            
         				(Equation i)
We can set aside the modulo for algebraic manipulation noting that if the elements input to the modulo remain the same (which will be mathematically shown) than the output will remain the same.  Therefore, equation 1 becomes 
            
                
                    
                        Y
                    
                    
                        k
                    
                
                =
                A
                *
                
                    
                        
                            
                                Y
                            
                            
                                k
                                -
                                1
                            
                        
                        +
                        f
                        
                            
                                
                                    
                                        T
                                    
                                    
                                        c
                                        ,
                                        m
                                    
                                
                            
                        
                    
                
            
        				(Equation ii)

Then, through algebraic manipulation, dividing both sides by              
                
                    
                        Y
                    
                    
                        k
                        -
                        1
                    
                
            
        , yields:

            
                
                    
                        
                            
                                Y
                            
                            
                                k
                            
                        
                    
                    
                        
                            
                                Y
                            
                            
                                k
                                -
                                1
                            
                        
                    
                
                =
                A
                *
                
                    
                        1
                        +
                        
                            
                                f
                                
                                    
                                        
                                            
                                                T
                                            
                                            
                                                c
                                                ,
                                                m
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        Y
                                    
                                    
                                        k
                                        -
                                        1
                                    
                                
                            
                        
                    
                
            
        					(Equation iii)

Next using the following algebraic substitution:

            
                
                    
                        C
                        '
                    
                    
                        j
                    
                
                =
                A
                *
                
                    
                        1
                        +
                        
                            
                                f
                                
                                    
                                        
                                            
                                                T
                                            
                                            
                                                c
                                                ,
                                                m
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        Y
                                    
                                    
                                        k
                                        -
                                        1
                                    
                                
                            
                        
                    
                
            
        					(Equation iv)

substitution of equation 4 into equation 3 yields:

            
                
                    
                        
                            
                                Y
                            
                            
                                k
                            
                        
                    
                    
                        
                            
                                Y
                            
                            
                                k
                                -
                                1
                            
                        
                    
                
                =
                
                    
                        C
                        '
                    
                    
                        j
                    
                
            
        						(Equation v)

Which through algebraic manipulation, multiplying both sides by             
                
                    
                        Y
                    
                    
                        k
                        -
                        1
                    
                
            
        , yields:

            
                
                    
                        Y
                    
                    
                        k
                    
                
                =
                
                    
                        
                            
                                C
                            
                            
                                '
                            
                        
                    
                    
                        j
                    
                
                *
                
                    
                        Y
                    
                    
                        k
                        -
                        1
                    
                
            
        						(Equation vi)

Since only algebraic manipulation has been applied to the equation, it can be seen that             
                
                    
                        
                            
                                C
                            
                            
                                '
                            
                        
                    
                    
                        j
                    
                
                *
                
                    
                        Y
                    
                    
                        k
                        -
                        1
                    
                
            
         is the same as             
                A
                *
                
                    
                        
                            
                                Y
                            
                            
                                k
                                -
                                1
                            
                        
                        +
                        f
                        
                            
                                
                                    
                                        T
                                    
                                    
                                        c
                                        ,
                                        m
                                    
                                
                            
                        
                    
                
            
         and therefore the modulo function can be added back in, yielding:
            
                
                    
                        Y
                    
                    
                        k
                    
                
                =
                
                    
                        (
                        
                            
                                C
                            
                            
                                '
                            
                        
                    
                    
                        j
                    
                
                *
                
                    
                        Y
                    
                    
                        k
                        -
                        1
                    
                
                )
                 
                m
                o
                d
                 
                D
            
        				(Equation vii)
Therefore, the equation of Wang is mathematically the same as that disclosed by application. 
Applicant has argued that the applied algebraic substitution is hindsight reconstruction. However, the Examiner maintains that it is not, as it is just a substitution to show that the equation in Wang is, in mathematical terms, the same as the claimed invention. 
The index on which the offset parameter is based is in Applicant’s specification is represented as J.  Applicant’s Specification and Applicant’s claims do not provide any restriction on the interpretation of the J index.  A Jth resource set simply means a resource set that is identified by an index of j, and which is different than the other resource sets that are identified by other index values.  Eqn. 4 of Wang, for example,  pertains to a resource set that is identified by a combination of CI [carrier index] and transmission mode Tc,m for a carrier (c), that is different than the other resource sets that are identified by other combinations of CI [carrier index] and transmission mode Tc,m for a carrier (c).  As discussed in the paragraph [0047] of Wang, “The total possible number of search spaces created using the method can be a product of the transmission (TX) modes (Tc m) for a carrier ( c ), the carrier index (CI) in the DCI format, and the DCI size (S).”  As further discussed in the paragraph [0052] of Wang, “the f(Tc m) can be a function of transmission modes for a carrier (c). The carrier (c) can be a CC used by cm) can be an integer based on the transmission modes (Tc m). Equation 3 can be used to distinguish individual PDCCH search spaces for the different CCs in carrier aggregation.” As further discussed in the paragraph [0062] of Wang, “The f(CI,Tc m) can be a function of transmission modes for a carrier (c) and the carrier index (CI) in the DCI formats. The f(CI, Tc m) can be an integer based on the transmission modes (Tc m) and the carrier index (CI).  As further discussed in the paragraph [0067] of Wang, “The “The f(CI,Tc m,S) can be a function of transmission modes Tc m for a carrier (c), the carrier index (CI) in the DCI formats, and the DCI size (S). The f(CI,Tcm,S) can be an integer based on the transmission modes (Tc m), the carrier index (CI), and the DCI size (S).”  Both of the CI [carrier index] and transmission mode Tc,m of Wang read on the index J recited in Applicant’s claims.
Accordingly, the Examiner interprets that Applicant’s Equation Yk,j=(C'(j)Yk-1,j)mod D is the same as the equation Yk,j=(A(Yk-1 + f() ) ) mod D, disclosed in Eqns. 3-5 of Wang.  Expressing the equation using a multiplicative offset parameter value is not patentably different than expressing the equation using an additive offset parameter.   Applicant’s parameter C'(j) is present in Wang as  C'(j) = [A (1 + f() /Yk-1)], which results in Eqn’s 3-5 being the same as the claimed equation above; and Wang performs the calculation for multiple different transmission modes and/or multiple carrier indices, as discussed in paragraphs [0063] to [0065] of Wang.

With regard to the rejections for indepndent Claim 1, the Examiner Responds to the Applicant’s arguments as follows:  
Beginning on page 13 of the Appeal Brief filed on November 9, 2020, Applicants assert that Wang does not disclose the limitations of claim 1.  Pages 13 and 14 of the Appeal Brief merely restate Applicant’s claim language recited in claim 1 and give a summary of Wang’s Abstract section, but do not include any substantive arguments.  
Beginning in the first paragraph on page 15 of the Appeal Brief, Applicant discusses Figs. 5A, 6A and 7 of Wang, and conspicuously omits Fig. 6B from the Applicant’s discussion of Wang.   In the second paragraph on page 15 of the Appeal Brief, Applicant conclusively asserts that Wang does not disclose several of the limitations from claim 1:  “a plurality of control channel resource sets” that are “configured on a carrier for a user equipment (UE)” such that “each of the control channel resource sets comprises at least one physical resource block”, where “each of the physical resource block [comprises] multiple control channel elements, and [the] control channel elements [are] numbered independently per control channel resource set, a total number of the plurality of control channel resource sets is k(c).”  The only analysis provided on page 15 of the Appeal Brief is that, although Applicant acknowledges that Wang specifically discloses a RB contains CCEs containing REGs, Applicant argues that Wang does not use the terminology control channel “resource sets” that is recited in claim 1.  However, as discussed above, Wang discloses in Fig. 6B (conspicuously omitted from Applicant’s arguments) that the control region for CC1 includes control regions 622a, 622b and 622c.  These control regions read on Applicant’s claimed “resource sets.”  Wang further discusses control regions in Figs. 9-11 and paragraphs [0053]-[[0060], which disclose that Independent search space on PDCCH1 918 or PDCCH 1018 includes multiple transmission mode search spaces [control channel resource sets] 950, 952, 954 or 1050, 1052, 1054, each having independently numbered CCE locations {x, x+1, x+2}, {s, s+1, s+2}, {v, v+1, v+2}.  These independent search spaces within a control region of a component carrier read on the claimed “resource sets.”  
As acknowledged by the Applicant, Fig. 7A of Wang further discloses how a PDCCH 700 (see paragraph [0036] of Wang) such as the PDDCH1 region of Figs. 6A and 9-11 is divided into Control Channel Elements (CCEs) and Resource Element Groups (REGs).  As further acknowledged by Applicant in the arguments on page 15, Figs. 5A and 5B of Wang discloses how those REGs are included in Resource Blocks.  Accordingly, Wang discloses the claimed “control channel resource sets.”
Beginning on page 16 of the Appeal Brief, Applicant asserts that Figs. 6B and 9-11 of Wang do not disclose the claimed control channel “resource sets.”  However, this assertion is incorrect.  As discussed above, the claimed control channel “resource sets” are disclosed in Wang by the control regions 622a, 622b and 622c [control channel resource sets] of Fig. 6B, and by the multiple transmission mode search spaces [control channel resource sets] 950, 952, 954 or 1050, 1052, 1054 of Figs. 9-11, as discussed above.
In the paragraph beginning on line 8 of page 16 of the Appeal Brief, Applicant asserts that Figs. 5A and 5B, alone, do not disclose the claimed control resource sets.  However, Applicant misconstrues the Examiner’s rejection.  As discussed above, Figs. 5A and 5B of Wang  are cited merely to disclose how the REGs are included in Resource Blocks; while Fig. 7A of Wang discloses how a PDCCH 700 (see paragraph [0036]) as the PDDCH1 region of Figs. 6A and 9-11 is divided into those Control Channel Elements (CCEs) and Resource Element Groups (REGs).  
In the paragraph beginning on line 14 of page 16 of the Appeal Brief, Applicant asserts that the claims are patentable because a component carrier (CC) is not the same as the claimed control channel resource set.  However, the Examiner has not interpreted that a component carrier (CC) is the same as the claimed control channel resource set.  The Applicant misconstrues the Examiner’s mention of the Wang’s Carrier Index; and Applicant’s statement that a CC is somehow being interpreted as a “control channel resource set” has no basis.  The Examiner has maintained the interpretation that the claimed control channel “resource sets” are disclosed in Wang by the control regions 622a, 622b and 622c [control channel resource sets] of Fig. 6B, and by the multiple transmission mode search spaces [control channel resource sets] 950, 952, 954 or 1050, 1052, 1054 of Figs. 9-11.  Wang’s disclosure of a CI as one of several possible arguments [indices] in order to calculate a characteristic parameter f() does not mean that a CC is somehow being interpreted as a “control channel resource set.”
Wang discloses in paragraph [0051], (Eqn. 3), paragraph [0061], (Eqn. 4), and paragraph [0066], (Eqn.5), that search space start points within a PDCCH are distinguished by functions [parameters] f(Tc,m), f(CI, Tc,m), or f(CI, Tc,m,S), just as Applicant’s claimed search space start points are distinguished by a parameter C'(j).   The arguments [indices] to determine Wang’s characteristic parameter f() in Eqns. 3-5 (CI, Tc,m,, Sb) read on the index number J that is used to determine the parameter C'(j) in Applicant’s claims.  The parameter C'(j) corresponding to each of Wang’s functions f(Tc,m), f(CI, Tc,m), or f(CI, Tc,m,S) can be easily determined.  For example, in Eqn. 4 of Wang, C'(j)= [A (1 + f(CI, Tc,m)/Yk-1)], the parameter f(CI, Tc,m) is determined based on a combination of an index representing different transmission modes Tc,m and also based on an index representing Carrier number, as discussed in paragraphs [0047]-[0048], [0063] to [0065].
In the second paragraph of page 17 of the Appeal Brief, Applicant asserts that Wang cannot disclose the claimed “j is an index number for a control channel resource set in the plurality of control channel resource sets and J is an integer greater or equal to 0 and less than or equal to k(c)-1,” because Wang allegedly does not disclose a “control channel resource set.”  However, as discussed above, Wang does disclose the claimed “control channel resource set.”  Further, the Wang’s arguments [indices] (CI, Tc,m,, S or a combination thereof) to determine the characteristic parameter f() in Eqns. 3-5 read on the claimed index number J.
In the third paragraph of page 17 of the Appeal Brief, Applicant asserts that a component carrier index number (CI) in Wang cannot be the same as the claimed index J.  However, as discussed above, both Wang’s CI and Wang’s transmission mode Tc,m do, in fact, read on the claimed index J.  Applicant further asserts that the Examiner uses hindsight reasoning to reject the calculation of Applicant’s parameter C'(j) based on Wang’s f() parameter using the equation C'(j) = [A (1 + f() /Yk-1)].  However, the calculation of Applicant’s parameter C'(j) based on Wang’s f() parameter is not a limitation that is present in the claims.  Rather, the Examiner merely discusses that calculation to show how Wang’s f() 
In the remaining paragraphs on page 17 of the Appeal Brief, Applicant asserts that Applicant’s claimed equation Yk,j=(C'(j)Yk-1,j)mod D is patentably distinct from Wang because Applicant’s parameter C'(j) is multiplied by the prior value of Yk,j, while Wang’s f() parameter is added to the prior value of Yk.  However, Applicant’s Specification does not specifically disclose values for Applicant’s claimed C’(j) parameter or methods to obtain Applicant’s C’(j)  parameter.  Therefore, the additive version of Applicant’s C’(j)  parameter is not patentably different than the multiplicative version of Applicant’s C’(j)  parameter or the multiplicative version f() of Wang’s parameter.  

With regard to the rejections for the remaining indepndent Claims 13, 25 and 28, and the dependent claims, the Examiner Responds to the Applicant’s arguments as follows:  
Applicant argues that independent claims 13, 25 and 28 are patentable for the same reasons as claim 1.  However, as discussed above, claim 1 is not patentable
Applicant argues that the dependent claims are patentable by virtue of their dependency on the independent claims.  However, the independent claims are not patentable. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        
Conferees:
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466    


                                                                                                                                                                                                    /FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013..